DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendments filed on 16 September 2022 have been entered. 
1c.	Receipt of the declaration filed by Dr. Yan under 37 CFR 1.132 filed on 09/16/2022 is acknowledged. 
Claim Status:
1e.	Claims 2-7, 9-11, 13, 16, 18-20, 31-35 are pending. Claims 2-7, 9-11, 13, 16, 18, 19-20, 32-35 are drawn to the elected invention.  Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.

Information Disclosure Statement:

2.	The information disclosure statement filed on 09/16/2022 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the information referred to therein has been considered as to the merits.
Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
3a.	All of the objections and rejections of cancelled claims are moot. 
 	The declaration under 37 CFR 1.132 filed 09/16/2022 is sufficient to overcome: 
3b.	The rejection of claims 2-7, 9-11, 13, 16, 18-20, based upon under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (WO2012/028089, (issued on March 2012, which its national entry, (US2013/0171100, polished on 04 July 2013) is served as the English translation. 
Applicant submits that the Yan et al reference teaches a dosage of 0.01 mg to 300 mg for a 60 kg individual; which is equivalent to 0.167-5000 µg/kg. Applicants submit that the dosages taught by Yan et al are very different (and are a broad range) as compared to the recited (which is narrower) dosages of 2 µg/kg to 200 µg/kg. Applicants argue that the present claims are based on the unexpected finding that IL-22 dimer exhibits no or low side effects when intravenously administered to a human individual in an amount of about 2 µg/kg to 200 µg/kg, which is superior to subcutaneous administration.  These arguments have been found persuasive.  Specifically, Yan et al. teach the subcutaneous administration of 30 or 100 μg/kg of an IL-22 dimer to healthy 3-5 kg rhesus monkeys (page 9, Example 6).  However, Yan et al do not disclose a specific example of intravenous administration of an IL-22 dimer within the claimed dosage ranges.  Furthermore, as successfully argued by Applicant, the claimed intravenous dosage range is critical for superior intravenous administration as compared to subcutaneous administration and one of skill in the art would not have expected such result (see declaration, point #5; see also Exhibit B, Rothenburg et al., Clin Pharmaciol Ther 105(1): 177-189, 2019). 
	

3c.	The rejection of claims 2-7, 9-11, 13, 16, 18-20 made under 35 U.S.C. 102(a)(2) as being anticipated by Scheer et al. (US 2014/0314711, 10/23/2014, with an effective filing date of 3/15/2013, via U.S. Provisional Applications 61/800795 and 61/801144) is withdrawn. Applicant’s argument that the Scheer et al reference does not disclose the recited IL-22 dimer, which comprises two monomeric subunits, wherein each monomeric subunit comprises IL-22 fused to a dimerization domain, is found persuasive. 
3d.	The rejection of claims 2-7, 9-11, 13, 16, 18-20 made on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent 9,629,898 is withdrawn.  The ‘898 Patent does not teach, or suggest the claimed method of using an IL-22 dimer for treating a disease in a human individual, wherein the IL-22 dimer is intravenously administered to the human individual in an amount of about 2 ug/kg to about 200 ug/kg, as recited in amended independent claim 2.

3e.	The rejection of claims 2-7, 9-11, 13, 16, 18-20 made on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent 9,352,024 is withdrawn.  The ‘024 Patent does not teach, or suggest the claimed method of using an IL-22 dimer for treating a disease in a human individual, wherein the IL-22 dimer is intravenously administered to the human individual in an amount of about 2 ug/kg to about 200 ug/kg, as recited in amended independent claim 2.

3f.	The rejection of claims 2-7, 9-11, 13, 16, 18-20 made on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent 8,945,528 is withdrawn, (same inventive entity as the instant application).  The ‘528 Patent does not teach, or suggest the claimed method of using an IL-22 dimer for treating a disease in a human individual, wherein the IL-22 dimer is intravenously administered to the human individual in an amount of about 2 ug/kg to about 200 ug/kg, as recited in amended independent claim 2.


Maintenance of Previous Rejection:
Double Patenting Rejections:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4a.	Claims 2-7, 9-11, 13, 16, 18-20 stand rejected and new claims 32-35 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,543,169, (same inventive entity as the instant application).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass a method of treating a disease, (pancreatitis, instant claim 20), said method comprising intravenously administering an IL-22 dimer to an individual, wherein said IL-22 dimer is administered at 2 µg/kg to 200 µg/kg, once a week, once a month, wherein said dimer further comprises an Fc domain, wherein said Fc domain and the IL-22 monomers comprise specific amino acid sequences. The only difference between the instant application and the ‘169 patent is that instant claim 2 is a genus claim that encompasses a method of treating “a disease in an individual”, while the claims of ‘169 encompass a treating pancreatitis, which is recited in instant claim 20. As such, both the instant claims and the claims of ‘169 encompass treating the same patient population comprising administering same IL-22 dimer at same dosage and regimen.   Additionally, the species claims of the ‘169 patent anticipate the genus claims of the instant application (see MPEP 2131.02]).  

Response to Applicant’s Arguments;
4b.	On page 7 of the response of 09/16/2022, Applicants indicate that a Terminal Disclaimer against US. Patent 10,543,169 has been filed. However, no Terminal Disclaimer was filed with this response. Applicant is reminded that filing a terminal disclaimer will overcome the instant rejection.  
  



Claim Rejections - 35 USC § 112 [a]; scope rejection:
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5a.	Claims 2-11, 13-16, 18-20 and new claims 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating pancreatitis, liver damage, liver inflammation, Parkinson's disease, stroke, said method comprising intravenously administering an IL-22 dimer to an individual, wherein said IL-22 dimer is administered once a week at 2 µg/kg to 200 µg/kg, wherein said dimer further comprises an Fc domain, wherein said Fc domain and the IL-22 monomeric comprise specific amino acid sequences, does not reasonably provide enablement for a method of treating “all possible diseases”, comprising intravenously administering an IL-22 dimer to an individual, wherein said IL-22 dimer is administered once a week at 2 µg/kg to 200 µg/kg, wherein said further comprises Fc domain, wherein said Fc domain and the IL-22 monomeric comprise specific amino acid sequences.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See the office action of 03/17/2022, pages 12-16.
The instant claims encompass a method of treating any disease comprising administering an IL-22 dimer. However, the instant specification teaches that IL-22 dimer significantly improved the pathology score in animals of pancreatitis in an animal model for pancreatitis, (see example 6 and especially paragraph 00174). 
The prior art of record teaches that administration of IL-22 dimer suppresses the multi-fold increase of ALT/AST caused by hepatitis virus, (see examples 3-4, columns 15-16 of U.S. Patent 9,629,898). Also taught is that IL-22 protects neurons and reduces the volume of cerebral infraction after ischemic injury, (see examples 3-4 columns 15-16 of U.S. Patent 9,352,024).
The instant claim 2 encompasses administering the recited IL-22 dimer to any individual having any disease, while claim 20 encompasses treating disparate diseases by administering the recited IL-22 dimer. Thus, the instant claims encompass treating any disease or treating disparate diseases that have different etiologies and clinical manifestations.  However, one skilled in the art would not expect that the administration of the same agent would result in the treatment of all metabolic diseases, fatty liver, viral hepatitis, multiple organ dysfunction syndrome, (MODS), and neurological disorders. 
Thus, one would not reasonably expect that these disparate diseases recited in the instant claims would all be treatable by the administration of an IL-22 dimer, since IL-22 has vastly different and pleiotropic effects on different diseases.
 The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, it is unpredictable that the recited IL-22 dimers would be effective in the treatment of all of the diseases encompassed by the claims because the specification and prior art only establishes a link between said IL-22 dimer and treating pancreatitis, liver damage, liver inflammation, Parkinson's disease, and stroke. Due to the large quantity of experimentation necessary to determine whether the IL-22 dimer of the instant invention would treat the disparate and breadth of diseases encompassed by claims; the lack of direction/guidance presented in the specification regarding same; the lack of working examples; the teachings of the prior art; and the complex nature of the invention; undue experimentation would be required of the skilled artisan to use the claimed invention. 
Accordingly, the instant specification is only enabling for treating acute pancreatitis, liver damage, liver inflammation, Parkinson's disease, and stroke comprising intravenously administering an IL-22 dimer to an individual, wherein said IL-22 dimer is administered once a week at 2 µg/kg to 200 µg/kg, wherein said dimer further comprises an Fc domain, wherein said Fc domain and the IL-22 monomeric comprise specific amino acid sequences as recited in claims 16, 18-19.
Response to Applicant’s Arguments;

5b.	Applicant submits that the present claims are based on the unexpected finding that IL-22 dimer exhibits no or low side-effects when intravenously administered to a human individual in an amount of about 2 µg /kg to about 200 µg/kg, which is superior to subcutaneous administration. Specifically, Example 5 of the subject application demonstrated that intravenous administration of IL-22 dimer to a human individual shows better safety and tolerability compared to subcutaneous administration, while retaining excellent half-life (see Table 3) and significant biological activity (see, e.g., paragraphs [00150]-[00162]). Applicant argues that this unexpected safety profile of intravenous administration of IL-22 dimer is not limited to any human individual having a specific disease, because IL-22 Fc fusion proteins are used for treating disease, including, among others, acute pancreatitis, liver fibrosis and viral hepatitis. Applicant concludes that one skilled in the art would readily appreciate that the safety profile of intravenous administration of IL-22 dimer to a human individual in an amount of about 2 µg /kg to about 200 µg/kg is applicable for the treatment of various disease types besides pancreatitis without undue experimentation.
This argument has been fully considered, but is not found persuasive. It is acknowledged that the specification teaches that intravenous administration of 2 µg/kg to about 200 µg/kg IL-22 dimer to a human individual results in an unexpected safety profile that exhibits no or low side-effects, which is superior to subcutaneous administration. It is also acknowledged that IL-22 is used for the treatment of several diseases, including acute pancreatitis, liver damage, liver inflammation, Parkinson's disease, and stroke. The instant specification only teaches that administration of 2 µg/kg to about 200 µg/kg significantly improved the pathology score in animals of pancreatitis in an animal model for pancreatitis, (see example 6 and especially paragraph 00174). However, it is unpredictable that administration of 2 µg/kg to about 200 µg/kg IL-22 dimer would be effective in the treatment of all of “all possible diseases” encompassed in the claims because the specification only establishes a link between said IL-22 dimer and treating pancreatitis, liver damage, liver inflammation, Parkinson's disease, stroke. As discussed in the previous Office Action, it is known in the art that the biological activity of IL-22 is variable, resulting in protective or pathogenic effects in different disease states (Xin et al., Int Immunopharmacol, 205, Vol. 28, pages 1076-1083; abstract; [age 1081, column 1;; Nazanin et al., Inn Clin Neurosci, 2016, Vol. 13, (7-8), pages 30-36). Moreover, the art does not recognize the benefit of administering drugs to human subjects without cause, or without any expected health benefits other than tolerance of the drug itself. Furthermore, the claims are incredibly broad, reading on administering to healthy humans or humans suffering from any disease (i.e., any and all humans) for any effect whatsoever.  It would provide Applicant with a monopoly on administration for any reason.  The specification and prior art only provide a combination of detailed guidance and working examples supporting methods of treating pancreatitis, liver damage, liver inflammation, Parkinson's disease, and stroke, but not methods of treating or preventing any and all other diseases. Finally, unexpected results have no bearing on enablement issues.  
Accordingly, the instant specification is only enabling for a method treating pancreatitis, liver damage, liver inflammation, Parkinson's disease, and stroke, comprising intravenous administration of 2 µg/kg to 200 µg/kg of IL-22 dimer to an individual.

Conclusion:
6.	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        12 December 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647